 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   EMANUEL AGUILERA, an                             Case No.: 3:19-cv-01576-AJB-AHG
     individual; ROCIO AGUILERA, an
12                                                    ORDER GRANTING PLAINTIFFS
     individual; and SIMON GORO, an
                                                      EMANUEL AGUILERA, ROCIO
13   individual,
                                                      AGUILERA, AND SIMON GORO’S
                                 Plaintiffs,
14                                                    EX PARTE APPLICATION FOR
     v.                                               ISSUANCE OF TEMPORARY
15
                                                      RESTRAINING ORDER (Doc. No. 24)
     MATCO TOOLS CORPORATION,
16
     a Delaware corporation,
17                           Defendant.
18
19         Currently pending before the Court is Plaintiffs Emanuel Aguilera, Rocio Aguilera,
20   and Simon Goro’s (“Plaintiffs”) ex parte application for issuance of temporary restraining
21   order (“TRO”), or in the alternative, for an order shortening time on Plaintiffs’ motion for
22   preliminary injunction. (Doc. No. 24.) Defendant Matco Tools Corporation (“Matco”)
23   opposed Plaintiffs’ ex parte application, (Doc. No. 28) and Plaintiffs replied, (Doc. No.
24   29.) For the reasons set forth below, the Court GRANTS Plaintiffs’ ex parte application
25   for a TRO.
26   //
27   //
28   //

                                                  1
                                                                             3:19-cv-01576-AJB-AHG
 1   I.    BACKGROUND
 2         This action can be distilled down to one simple dispute—whether this Court should
 3   enjoin Matco from proceeding with arbitration against Plaintiffs in Ohio.
 4         A.     The Parties and Disputes
 5         Headquartered in Stow, Ohio, Matco Tools Corporation markets mechanic repair
 6   tools, diagnostic equipment, and toolboxes. (First Amended Complaint (“FAC”) ¶ 12.)
 7   Matco contracts with individual entrepreneurs, also known as “Distributors,” to display
 8   and sell Matco branded tools through “mobile distributorships.” (Doc. No. 28 at 12.) Matco
 9   requires all Distributors and their spouses to sign its “Distributorship Agreement” and pay
10   a corresponding fee. (Doc. No. 24-1 at 6.)
11         Plaintiffs Emanuel Aguilera, his spouse, Rocio Aguilera, and Simon Goro are all
12   residents of California. (FAC ¶ 10–12.) Plaintiffs and their spouses signed a Distributorship
13   Agreement in June 2018. (Doc. No. 28 at 13.) Plaintiffs allegedly borrowed funds from
14   Matco pursuant to a promissory note in connection with their franchise distributorships.
15   (Id.) Plaintiffs then purchased tools from Matco, and sold the tools to customers. (Id.) Both
16   Plaintiffs Emanuel Aguilera and Simon Goro operated distributorships solely in California
17   until November 2018. (Id.)
18         Plaintiffs allege Matco refused to recognize the Distributors as employees, and
19   deprived the Distributors of protections under California law such as overtime pay and
20   reimbursement of business expenses. (Doc. No. 24-1 at 7.) Matco, on the other hand,
21   contends the Distributors are independent contractors. (Doc. No. 28 at 13.)
22         However, before getting to the merits of the case, the parties currently dispute which
23   forum, if any, the lawsuit should appropriately be filed in. Specifically, Plaintiffs and
24   Matco clash over Matco’s Dispute Resolution provisions in the Distributorship
25   Agreements, and the provisions requiring Distributors to submit to binding individual
26   arbitration in Ohio for nearly all disputes. (Doc. No. 24-1 at 7.) While Matco contends
27   otherwise, Plaintiffs allege the arbitration and forum selection clauses contained in their
28   Distributorship Agreements are unenforceable. (Id.)

                                                  2
                                                                              3:19-cv-01576-AJB-AHG
 1         B.     Plaintiffs’ Dismissed California Action and Matco’s Petition to Compel
 2         Arbitration Pending in Ohio
 3         Previously on December 7, 2018, Plaintiffs filed a class action lawsuit on behalf of
 4   themselves and other Matco Distributors and their spouses in Alameda County Superior
 5   Court, alleging that they had been misclassified as “independent contractors.” (Doc. No.
 6   24-1 at 7.) Matco removed the action to the United States District Court for the Northern
 7   District of California (“Northern District of California”) on January 18, 2019. (Doc. No.
 8   28 at 15); see Emanuel Aguilera et al. v. Matco Tools Corporation, Case No.: 19-CV-
 9   00321-YGR (N.D. Cal. 2019). On March 11, 2019, Matco moved to dismiss or transfer the
10   action to the United States District Court for the Northern District of Ohio (“Northern
11   District of Ohio”). (Id.) Instead of opposing Matco’s motion, Plaintiffs agreed to dismiss
12   the case without prejudice, and the parties filed a request for dismissal on March 22, 2019.
13   (Id. at 16.) Plaintiffs did not re-file their lawsuit. (Doc. No. 24-1 at 7.) On March 25, 2019,
14   Matco then initiated an action against Plaintiffs in the Northern District of Ohio by filing a
15   petition to compel arbitration of Plaintiffs’ dismissed California claims. (Id. at 7); Matco
16   Tools Corporation v. Aguilera et al., Case No.: 19-cv-00641-PAB (N.D. Ohio 2019). The
17   petition is fully briefed, and currently pending before the Northern District of Ohio. (Id.)
18         C.     Matco’s Ohio Arbitrations Against Plaintiffs
19         Then on June 28, 2019, Matco submitted an arbitration demand before the American
20   Arbitration Association (“AAA”) in Ohio against Plaintiffs Emanuel and Rocio Aguilera.
21   (Doc. No. 28 at 16.) That same day, Matco filed a separate demand for arbitration—again
22   before the AAA in Ohio—against Plaintiff Simon Goro and his wife. (Id.) In both
23   arbitrations before the AAA, Matco seeks amounts relating to Plaintiffs’ alleged failure to
24   pay on their promissory notes. (Doc. No. 6 at 14.)
25         On September 19, 2019, Plaintiffs Emanuel and Rocio Aguilera contested the
26   validity of the arbitration provision in their proceedings. (Doc. No. 30 at 16.) On December
27   16, 2019, the arbitrator ruled that the provision was enforceable. (Id.) The evidentiary
28   hearing in the arbitration is currently scheduled for March 25, 2020. (Id.)

                                                   3
                                                                                3:19-cv-01576-AJB-AHG
 1         Plaintiff Simon Goro and his wife are also challenging the arbitration provision in
 2   their arbitration proceeding. (Id. at 17.) Their opening brief on the issue is due on February
 3   7, 2020, and briefing will be complete on February 28, 2020. The arbitrator also scheduled
 4   a status conference for March 6, 2020. (Id.)
 5         D.     The Fleming Action: The Northern District of California and Ninth
 6         Circuit Decisions
 7         Matco’s classification of its workers as independent contractors is also being
 8   challenged by a different plaintiff, John Fleming, in a putative class action filed on January
 9   25, 2019 in the Northern District of California. See John Fleming v. Matco Tools
10   Corporation, et al., No. 3:19-cv-00463-WHO, (N.D. Cal. Jan 25, 2019) (the “Fleming
11   Action”); (Doc. No. 24-1 at 7.) Plaintiffs in this instant matter are absent class members in
12   the Fleming Action. (Doc. No. 16 at 7.) And Plaintiff Rocio Aguilera does not meet the
13   criteria for putative class membership as defined in the Fleming complaint. (Doc. No. 17
14   at 15 n.4.) While John Fleming’s Distributorship Agreement is not exactly the same as
15   Plaintiffs’ in this instant action, the dispute resolution provisions in John Fleming’s
16   Distributorship Agreement is not materially different to the provisions signed by Plaintiffs
17   here. (Id. at 10.) On February 19, 2019, in the Fleming Action, Matco moved to enforce
18   the Ohio forum selection clause in John Fleming’s Distributorship Agreement by filing a
19   motion to dismiss, or, in the alternative, motion to transfer venue based on forum non
20   conveniens. (Doc. No. 28 at 15.) The district court denied the motion on May 3, 2019,
21   holding the arbitration and forum selection clauses in John Fleming’s Distributorship
22   Agreement invalid. See Fleming v. Matco Tools Corp., 384 F. Supp. 3d 1124 (N.D. Cal.
23   2019). Specifically, the district court held the Federal Arbitration Act (“FAA”) did not
24   preempt Cal. Bus. & Prof. Code § 20040.5, which bars non-California forum selection
25   clauses in franchise agreements. Id. at 1137. Additionally, the district court reasoned the
26   arbitration provision containing the forum selection clause was invalid because it contained
27   a Private Attorneys General Act (“PAGA”) waiver, which triggered a “blow up” provision
28   invalidating the arbitration provision. Id. at 1133.

                                                    4
                                                                               3:19-cv-01576-AJB-AHG
 1         On June 4, 2019, Matco filed a petition for writ of mandamus with the Ninth Circuit,
 2   on the issue of whether the district court properly determined the validity of the arbitration
 3   provision before ruling on the enforceability of the forum selection clause set forth in the
 4   arbitration provision. (Doc. No. 28 at 15.) On October 25, 2019, the Ninth Circuit denied
 5   the petition, affirming the district court’s decision. In re Matco Tools Corp., 781 F. App’x
 6   681 (9th Cir. 2019). The Ninth Circuit held that the district court “did not err—much less
 7   clearly so—in considering the validity of the franchise agreement’s arbitration provision.”
 8   Id. at 682. The Ninth Circuit also held that the district court followed “binding Ninth Circuit
 9   precedent” in concluding that: (1) “Matco and Fleming did not agree to arbitrate their
10   dispute under the plain terms of their contract,” (2) absent a valid arbitration provision, the
11   FAA does not preempt Cal. Bus. & Prof. Code § 20040.5, and (3) the forum selection
12   clause was unenforceable. (Id.) Matco filed a petition for rehearing en banc, which was
13   denied by the Ninth Circuit on January 3, 2020. (Doc. No. 30 at 15.)
14   II.   PROCEDURAL HISTORY
15         Plaintiffs filed this action in this Court on August 21, 2019. (Doc. No. 1.) A FAC
16   was filed on August 22, 2019. (Doc. No. 3.) In the FAC, Plaintiffs assert three causes of
17   action for: (1) declaratory judgment, holding the clauses requiring individual arbitration
18   exclusively in Ohio void and unenforceable, (2) injunctive relief enjoining the Ohio
19   proceedings, and (3) violation of California’s Unfair Competition Law. (Doc. No. 3.) On
20   October 10, 2019, Matco filed a motion to dismiss for lack of jurisdiction and failure to
21   state a claim. (Doc. No. 10.) Matco seeks dismissal based on (1) the first-to-file rule, (2)
22   lack of jurisdiction because the Distributorship Agreement allegedly delegated issues of
23   arbitrability to an arbitrator, and (3) the failure to state a claim on the UCL, restitution, and
24   injunctive claims for relief. (Doc. No. 10.) Plaintiffs opposed the motion, (Doc. No. 16)
25   and Matco replied, (Doc. No. 17). Hearing on Matco’s motion to dismiss is currently set
26   for March 5, 2020.
27         Plaintiffs then filed a motion for preliminary injunction on December 27, 2019.
28   (Doc. No. 18.) Matco opposed the motion. (Doc. No. 30). Plaintiffs’ reply is due January

                                                    5
                                                                                 3:19-cv-01576-AJB-AHG
 1   31, 2020. Hearing on Plaintiffs’ motion for preliminary injunction is currently set for
 2   March 5, 2020, the same date as hearing on Matco’s motion to dismiss.
 3          On January 13, 2020, after filing their motion for preliminary injunction, Plaintiffs
 4   filed an ex parte application for a temporary restraining order, or in the alternative, for an
 5   order shortening time on Plaintiffs’ motion for preliminary injunction. (Doc. No. 24.)
 6   Matco opposed the ex parte application, (Doc. No. 28) and Plaintiffs replied, (Doc. No.
 7   29). This order follows.
 8   III.   MATCO’S REQUEST FOR JUDICIAL NOTICE
 9          Matco seeks judicial notice of a statistical report from the federal court’s website
10   titled, “United States District Courts — National Judicial Caseload Profile.” (Doc. No. 28-
11   1.) Federal Rule of Evidence 201(b) permits judicial notice of a fact when it is “not subject
12   to reasonable dispute because it: (1) is generally known within the trial court’s territorial
13   jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy
14   cannot reasonably be questioned.” Welk v. Beam Suntory Imp. Co., 124 F. Supp. 3d 1039,
15   1041–42 (S.D. Cal. 2015). Plaintiffs have not opposed judicial notice of the report or
16   otherwise disputed its authenticity. Accordingly, the Court grants judicial notice of the
17   report because it is an undisputed “matter of public record.” See Lee v. City of Los Angeles,
18   250 F.3d 668, 689 (9th Cir. 2001).
19   IV.    LEGAL STANDARD
20          A temporary restraining order may be granted upon a showing “that immediate and
21   irreparable injury, loss, or damage will result to the movant before the adverse party can
22   be heard in opposition[.]” Fed. R. Civ. P. 65(b)(1)(A). The purpose of such an order, as a
23   form of preliminary injunctive relief, is to preserve the status quo and prevent irreparable
24   harm “just so long as is necessary to hold a hearing, and no longer.” Granny Goose Foods,
25   Inc. v. Brotherhood of Teamsters & Auto Truck Drivers Local No. 70, 415 U.S. 423, 439
26   (1974). A request for a TRO is evaluated by the same factors that generally apply to a
27   preliminary injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d
28   832, 839 n.7 (9th Cir. 2001). However, a TRO is an “extraordinary remedy” and is “never

                                                   6
                                                                               3:19-cv-01576-AJB-AHG
 1   awarded as of right.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)
 2   (citing Munaf v. Geren, 553 U.S. 674, 689–90 (2008)). Instead, the moving party bears the
 3   burden of demonstrating four factors: (1) “he is likely to succeed on the merits”; (2) “he is
 4   likely to suffer irreparable harm in the absence of preliminary relief”; (3) “the balance of
 5   equities tips in his favor”; and (4) “an injunction is in the public interest.” Id. at 20 (citations
 6   omitted). Additionally, under an alternative approach, an injunction may issue where there
 7   are “serious questions going to the merits” and “a balance of hardships that tips sharply
 8   towards the plaintiff.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th
 9   Cir. 2011).
10   V.     DISCUSSION
11          A.     Likelihood of Success on the Merits
12                 1.     Collateral Estoppel
13          Plaintiffs argue Matco is collaterally estopped from enforcing the arbitration and
14   forum selection clauses. (Doc. No. 24-1 at 15.) In particular, Plaintiffs contend Matco had
15   the opportunity to litigate the issue of the enforceability of the arbitration and forum
16   selection provisions in the Fleming Action. (Id.) Matco opposes, maintaining that collateral
17   estoppel is a gateway issue for an arbitrator, the elements of collateral estoppel are not
18   present, and its application would be unfair to Matco. (Doc. No. 28 at 22.) The Court
19   disagrees with Matco.
20          To invoke nonmutual offensive issue preclusion, a plaintiff has to prove: (1) the
21   defendant was afforded a full and fair opportunity to litigate the issues in the prior actions;
22   (2) the issues were actually litigated and necessary to support the judgments; (3) the issues
23   were decided against defendant in final judgments; and (4) defendant was a party or in
24   privity with a party in the prior proceedings. Resolution Tr. Corp. v. Keating, 186 F.3d
25   1110, 1114 (9th Cir. 1999).
26          Here, Plaintiffs’ collateral estoppel argument is likely to succeed. In running through
27   the required elements for issue preclusion, Plaintiffs have a compelling argument that
28   collateral estoppel would apply. First, it appears Matco was provided a full and fair
                                                      7
                                                                                    3:19-cv-01576-AJB-AHG
 1   opportunity to litigate the issue of the arbitration provisions in the Fleming Action because
 2   Matco filed a motion to dismiss, or in the alternative, to transfer venue to enforce virtually
 3   identical arbitration provisions as in this instant matter. (Fleming Action, No. 3:19-cv-
 4   00463-WHO, Doc. No. 16.) Matco then went on to challenge the district court’s denial of
 5   its motion through a petition for writ of mandamus, which resulted in a Ninth Circuit
 6   decision holding the arbitration and forum selection clauses unenforceable. In re Matco
 7   Tools Corp., 781 F. App’x at 682. Matco even filed a petition for rehearing en banc, which
 8   was denied by the Ninth Circuit on January 3, 2020. (Fleming Action, No. 3:19-cv-00463-
 9   WHO, Doc. No. 43.) And lastly, there is no indication that Matco petitioned for a writ of
10   certiorari from the United States Supreme Court.
11         Second, the issue of the enforceability of the arbitration provisions was actually
12   litigated as the Fleming district court found it necessary to evaluate the arbitration clause
13   before ruling on Matco’s forum selection clause. See Fleming, 384 F. Supp. 3d at 1137
14   (“Matco’s motion to dismiss is denied because by the Distribution Agreement’s own terms,
15   the arbitration provision is invalid and Section 20040.5’s prohibition of forum selection
16   clauses in franchise agreements restricting venue to a forum outside California is not
17   preempted by the FAA.”). The district court’s ruling was subsequently affirmed by the
18   Ninth Circuit. In re Matco Tools Corp., 781 F. App’x at 682.
19         Third, there is support that the Ninth Circuit’s denial of Matco’s petition for writ of
20   mandamus was a “final judgment.” In general, a prior decision will have res judicata effect
21   only if it was a decision “on the merits.” Lawlor v. National Screen Service Corp., 349
22   U.S. 322, 326 (1955). A prior denial of a petition for a writ of mandamus will have res
23   judicata effect only if the denial was “on the merits,” but not if the denial was the result of
24   the special limitations inherent in the writ. Kirshner v. Uniden Corp. of Am., 842 F.2d 1074,
25   1078 (9th Cir. 1988); Skil Corp. v. Millers Falls Co., 541 F.2d 554, 558 (6th Cir. 1976)
26   (“A proceeding upon a petition for a writ of mandamus is a separate action. . . . Therefore,
27   the Seventh Circuit’s order was not interlocutory, but a final disposition, challengeable
28   only by writ of certiorari in the Supreme Court, which [plaintiff] did not seek.”). Thus, the

                                                   8
                                                                                3:19-cv-01576-AJB-AHG
 1   question becomes whether the Ninth Circuit’s denial of the petition for a writ of mandamus
 2   was “on the merits.” The Court concludes it was. Here, the Ninth Circuit specifically stated
 3   “[t]he district court did not err—much less clearly so—in considering the validity of the
 4   franchise agreement’s arbitration provision in the course of deciding Matco’s motion.” In
 5   re Matco Tools Corp., 781 F. App’x at 682. Furthermore, the Ninth Circuit also held “the
 6   district court followed binding Ninth Circuit precedent in concluding” that there was no
 7   agreement to arbitrate or a valid forum selection clause. Id.
 8         And lastly, it is undisputed that Matco was a defendant in the Fleming Action.
 9   Additionally, counsel of record in this instant action was also the same counsel of record
10   as in the Fleming Action. (Doc. No. 24-1 at 16.)
11         In opposing Plaintiffs’ collateral estoppel argument, Matco argues that collateral
12   estoppel is a question for an arbitrator. (Doc. No. 28 at 22.) It is true that “issues of
13   procedural arbitrability, i.e., whether prerequisites such as time limits, notice, laches,
14   estoppel, and other conditions precedent to an obligation to arbitrate have been met are for
15   the arbitrators to decide.” Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 85 (2002).
16   But Matco oversimplifies the matter. This situation is not one in which an arbitrable issue
17   within the scope of the arbitration provision is potentially subject to collateral estoppel.
18   Instead, collateral estoppel potentially applies to the issue of the validity of an arbitration
19   clause, which as explained below, is an issue for courts to decide. See also Prima Paint
20   Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403–04 (1967). Matco cites no authority
21   to suggest the contrary.
22         In sum, the Court concludes there is a probable likelihood of success on the merits
23   on Plaintiffs’ collateral estoppel argument.
24                2.     The Unenforceability of the Arbitration Provision
25         Even if collateral estoppel were not to apply, the Court also holds that the arbitration
26   provision in Plaintiffs’ Distributorship Agreement is likely unenforceable due to its
27   inclusion of a Private Attorneys General Act (“PAGA”) claim waiver. PAGA “authorizes
28   an employee to bring an action for civil penalties on behalf of the state against his or her
                                                    9
                                                                                3:19-cv-01576-AJB-AHG
 1   employer for Labor Code violations committed against the employee and fellow
 2   employees, with most of the proceeds of that litigation going to the state.” Sakkab v.
 3   Luxottica Retail N. Am., Inc., 803 F.3d 425, 429 (9th Cir. 2015).
 4         The PAGA waiver in Plaintiffs’ Distributorship Agreement reads, “THE
 5   DISTRIBUTOR EXPRESSLY WAIVES ANY RIGHT TO ARBITRATE OR LITIGATE
 6   AS A CLASS ACTION OR IN A PRIVATE ATTORNEY GENERAL CAPACITY.” (See
 7   Doc. No. 24-3, Ex. A ¶ 12.7 (emphasis added).) Also included in the Distributorship
 8   Agreement is a “blow-up provision” that provides, “if the provision prohibiting classwide
 9   or private attorney general arbitration is deemed invalid, then the provision requiring
10   arbitration of breaches between the parties shall be null and void and there shall be no
11   obligation to arbitrate such breaches.” (Id. ¶ 12.12 (emphasis added).)
12         It is well-established in the Ninth Circuit that provisions purporting to waive PAGA
13   claims are unenforceable in arbitration agreements. Indeed, in Sakkab, the Ninth Circuit
14   held that pre-dispute agreements to waive PAGA claims are unenforceable because: (1)
15   agreements exculpating a party for violations of the law are unenforceable; and (2) a law
16   established for a public reason may not be contravened by private agreement. Sakkab, 803
17   F.3d at 429. It is quite clear that the arbitration provisions in Plaintiffs’ Distributorship
18   Agreement contain improper PAGA waivers. Thus, under settled Ninth Circuit law, the
19   PAGA waiver constitutes an impermissible pre-dispute agreement to waive PAGA claims.
20   This invalid PAGA waiver, read in conjunction with the “blow-up provision” renders the
21   arbitration agreement likely unenforceable.
22                3.     The Invalid Forum Selection Clause
23         Also likely invalid is the forum selection clause. The forum selection clause in
24   Plaintiffs’ agreement states, “[u]nless this requirement is prohibited by law, all arbitration
25   hearings must and will take place exclusively in Summit or Cuyahoga County, Ohio. All
26   court actions, mediations or other bearings or proceedings initiated by either party against
27   the other party must and will be venued exclusively in Summit or Cuyahoga County,
28   Ohio.” (See Doc. No. 24-3, Ex. A ¶ 12.10.)
                                                   10
                                                                               3:19-cv-01576-AJB-AHG
 1         California Business and Professions Code § 20040.5 makes void any “provision in
 2   a franchise agreement restricting venue to a forum outside this state . . . with respect to any
 3   claim arising under or relating to a franchise agreement involving a franchise business
 4   operating within this state.” Cal. Bus. & Prof. Code § 20040.5. The Ninth Circuit has held
 5   that the statute “expresses a strong public policy of the State of California to protect
 6   California franchisees from the expense, inconvenience, and possible prejudice of litigating
 7   in a non-California venue.” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir.
 8   2000). A forum selection clause “that requires a California franchisee to resolve claims
 9   related to the franchise agreement in a non-California court[,]” such as the one here,
10   “directly contravenes this strong public policy and is unenforceable under the directives of
11   Bremen.” Id. (citing M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 92 (1972)).
12         Here, Matco does not dispute that it styled its agreements with Distributors as
13   franchise agreements. The Ninth Circuit in the Fleming Action explicitly determined that
14   “applying section 20040.5, the forum-selection clause here is unenforceable because it
15   would require Fleming, a California franchisee, to litigate in a non-California venue.” In
16   re Matco Tools Corp., 781 F. App’x at 683. The Court finds no reason to diverge from the
17   Ninth Circuit’s reasoning, given that the forum selection clause in Fleming’s
18   Distributorship Agreement does not materially differ from Plaintiffs’ here. Thus, given the
19   mandate of Cal. Bus. & Prof. Code § 20040.5, the Court holds that there is a likelihood of
20   success in invalidating the forum selection clause.
21                4.     The Delegation Clause
22         Matco further argues that the Distributorship Agreements delegate gateway
23   questions of arbitrability to an arbitrator. (Doc. No. 28 at 20.) The purported delegation
24   clause in the Plaintiffs’ Distributorship Agreements states: all “disputes and controversies
25   . . . arising from or related to this Agreement . . . will be determined exclusively by binding
26   arbitration.” (Doc. No. 28 at 20.)
27         Courts have held that if the validity of the agreement to arbitrate is in issue, a district
28   court—and not a panel of arbitrators—must decide if the arbitration clause is enforceable
                                                   11
                                                                                 3:19-cv-01576-AJB-AHG
 1   against the parties. See also Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395,
 2   403–04 (1967) (holding that if the making of the arbitration agreement is an issue “the
 3   federal court may proceed to adjudicate it”). That is precisely the case here as Plaintiffs
 4   argue the arbitration provisions are unenforceable, and also additionally contend the
 5   provisions are procedurally and substantively unconscionable.
 6         In addition, a delegation clause is only enforceable “when it manifests a clear and
 7   unmistakable agreement to arbitrate arbitrability, and is not invalid as a matter of contract
 8   law.” Oliver v. First Century Bank, N.A., No. 17-CV-620-MMA (KSC), 2017 WL
 9   5495092, at *2 (S.D. Cal. Nov. 16, 2017). Given the generalized language of the alleged
10   delegation clause, the Court finds no such “clear and unmistakable” agreement to delegate.
11   Notably missing from this alleged delegation clause is any language delegating questions
12   of “interpretation, applicability, enforceability or formation” to an arbitrator. Cf. Armenta
13   v. Go-Staff, Inc., No. 16-CV-2548 JLS (AGS), 2017 WL 1711293, at *1 (S.D. Cal. May 3,
14   2017) (granting motion to compel arbitration where delegation clause stated “[t]he
15   arbitrator shall have exclusive authority to resolve any dispute relating to the interpretation,
16   applicability, enforceability, or formation of this Agreement, including, but not limited to,
17   any claim that all or any part of this Agreement is void or voidable.”). As such, the
18   questions of arbitrability should not be delegated to an arbitrator.
19         B.     Irreparable Harm in The Absence of a TRO
20         A plaintiff seeking a TRO must establish a likelihood of irreparable harm in the
21   absence of relief. Herb Reed Enterprises, LLC v. Florida Entm’t Mgmt., Inc., 736 F.3d
22   1239, 1242 (9th Cir. 2013). “Those seeking injunctive relief must proffer evidence
23   sufficient to establish a likelihood of irreparable harm.” Id. at 21. A court may not rely on
24   “unsupported and conclusory statements regarding harm [a plaintiff] might suffer.” Id. at
25   19 (internal quotation marks omitted; emphasis in the original). Without the issuance of a
26   TRO, Plaintiffs will suffer irreparable injury and abridgement of their rights and remedies
27   under California law if forced to litigate actions in an improper forum. See World Grp. Sec.
28   v. Tiu, No. CV 03-2609 NM SHSX, 2003 WL 26119461, at *7 (C.D. Cal. July 22, 2003)
                                                   12
                                                                                 3:19-cv-01576-AJB-AHG
 1   (“[F]orcing Plaintiff to arbitrate would deprive it of its right to choose a forum and result
 2   in simultaneous litigation of this dispute in two forums, causing Plaintiff to expend time
 3   and incur additional legal expenses for which it has no adequate remedy at law.”).
 4   Therefore, this factor weighs in favor of Plaintiffs.
 5         C.     Balance of Hardships
 6         Before issuing a TRO, courts must weigh “the competing claims of injury and []
 7   consider the effect on each party of the granting or withholding of the requested relief.”
 8   Amoco Prod. Co. v. Village of Gambell, AK, 480 U.S. 531, 542 (1987). The balance of
 9   equities tips sharply in favor of Plaintiffs as California residents. Indeed, all of Plaintiffs’
10   work for Matco was performed in California. (Doc. No. 24-23 at ¶ 5; Doc. No. 24-26 at ¶
11   5.) Plaintiffs have resided in California for their entire adult lives. (Doc. No. 24-23 at ¶ 4;
12   Doc. No. 24-26 at ¶ 4.) And outside of traveling to Ohio for approximately ten days to
13   receive training from Matco, Plaintiffs have never traveled to Ohio, and never intend to
14   return to Ohio. (Doc. No. 24-23 at ¶ 5; Doc. No. 24-26 at ¶ 5.) Matco, on the other hand,
15   does not explain why it would be harmed if its arbitration proceedings against Plaintiffs in
16   its home state were temporarily enjoined. Furthermore, the Court agrees with Plaintiffs that
17   a TRO would not divest Matco of its rights to pursue its claims in a proper forum. (Doc.
18   No. 24-1 at 29.) Accordingly, this factor weighs heavily in favor of Plaintiffs as well.
19         D.     Public Interest
20         “The public interest analysis for the issuance of a [TRO] requires [district courts] to
21   consider whether there exists some critical public interest that would be injured by the grant
22   of preliminary relief.” Cottrell, 632 F.3d at 1138 (citation omitted). An issuance of a TRO
23   based on these facts is not in contravention of the public’s interest. Rather, it furthers the
24   public’s interest in ensuring California franchisees are not burdened with the “expense,
25   inconvenience, and possible prejudice of litigating in a non-California venue.” Jones, 211
26   F.3d at 498. Additionally, injunctive relief also furthers the public’s interest in ensuring
27   that parties are not forced to arbitrate under invalid arbitration provisions. As such, this
28   factor too weighs in favor of a TRO.
                                                   13
                                                                                3:19-cv-01576-AJB-AHG
 1   VI.   CONCLUSION
 2         In light of the foregoing, the Court GRANTS Plaintiffs’ ex parte application for
 3   TRO. Defendant Matco Tools Corporation is temporarily ENJOINED from arbitrating its
 4   claims against Plaintiffs in the arbitration proceedings in Ohio. This TRO does not affect
 5   the parties’ proceeding before the Northern District of Ohio. The hearing on Plaintiffs’
 6   motion for preliminary injunction and Matco’s motion to dismiss remains on calendar for
 7   March 5, 2020. However, the time for the hearing will be continued from 2:00 PM to 4:30
 8   PM.
 9
10   IT IS SO ORDERED.
11   Dated: January 31, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                14
                                                                            3:19-cv-01576-AJB-AHG
